DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-12, 14-17, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lukanc et al. (US Patent Publication No. .
With reference to claim 1, Lukanc discloses an array substrate comprising:
a base substrate (405) (see paragraph 66; Fig. 4); and 
a plurality of gate lines (320), a plurality of data lines (315), a common electrode layer (410), and a plurality of pixel units (305) arranged in an array disposed on the base substrate (405) (see paragraphs 65-67; Figs. 3-4), wherein
each of the pixel units (305) comprises a plurality of sub-pixel units (310) (two units of R, G, or B; Fig. 3) defined by the gate lines (320) and the data lines (315) disposed to intersect each other laterally and vertically (see paragraphs 64-65. Fig. 3), and the plurality of sub-pixel units comprise a plurality of wires (335) (see paragraph 65; Fig. 3); 
the common electrode layer (410) comprises a plurality of common electrode blocks (120) that double as self-capacitance electrodes (see paragraphs 33-34), each of the common electrode blocks (120) are connected to at least one corresponding wire of the plurality of wires (335) (see paragraph 65; Fig. 3); and
wherein two adjacent data lines (315b, 315c; 315c, 315d) of the plurality of data lines (315) define a column of the sub-pixel units (BR, GB) (see paragraph 64; Fig. 3), two adjacent gate lines (320) of the plurality of 
While disclosing all that is required as explained above Lukanc including the wires (334) being disposed adjacent the blue sub-pixel (see Fig. 3), there fails to be disclosure of the wire are disposed in blue sub-pixel units as recited or the orthographic projection overlap of the pixel electrode and the wire as recited.

Therefore, one of ordinary skill in the art would have been motivated to allow the positioning of the wire in the sub-pixel units similar to that which is taught by Okada to be carried out in a device similar to that which is taught by Lukanc such that the wire runs through the blue-subpixel units 

With reference to claim 6, Lukanc and Okada discloses all that is required as explained above with reference to claim 1, wherein Lukanc further discloses that for each of the common electrode blocks (120) that are connected via more than one of the wires (335) (see Fig. 8).
While disclosing the more than one wires as explained, Lukanc fail to disclose that the wires are located in corresponding middle parts of the sub-pixel units as recited.
Okada further discloses for each of the common electrodes (7) that are connected via one of the wires (25) are located in corresponding middle parts of the corresponding plurality of sub-pixel units (103) in each of the pixel units (see Fig. 2). 
Therefore, one of ordinary skill in the art would have been motivated to allow the positioning of the wire in the sub-pixel units similar to that which is taught by Okada to be carried out in a device similar to that which is taught by Lukanc to thereby improve distance from data lines which increases the detection accuracy by reduction of the influences of noise from the data lines (see Okada; paragraph 23).

claim 9, Lukanc and Okada discloses all that is required as explained above with reference to claim 1, wherein Lukanc further discloses that one of the common electrode blocks corresponds to a plurality of the sub-pixel units (see paragraphs 81-82).

With reference to claim 10, Lukanc and Okada discloses all that is required as explained above with reference to claim 1, wherein Lukanc further discloses that the common electrode blocks (120) have shapes of square, rectangle, diamond or other regular polygons (see paragraph 44).

With reference to claim 11, Lukanc and Okada discloses all that is required as explained above with reference to claim 1, wherein Lukanc further discloses that the common electrode blocks (120) are square electrode blocks with sides of 4 mm-5 mm (see paragraph 81).

With reference to claim 12, Lukanc and Okada discloses all that is required as explained above with reference to claim 1, wherein Lukanc further discloses a first protection layer disposed on the wires, wherein the common electrode layer is disposed on the first protection layer; or
a first protection layer disposed on the common electrode layer, wherein the wires are disposed on the first protection layer (in disclosing that the glass layer (405) may be a protective layer of the panel, wherein 

With reference to claim 14, Lukanc and Okada discloses all that is required as explained above with reference to claim 1, wherein Lukanc further discloses that the first protection layer is provided with first vias through which the common electrode blocks are connected with the wires (see paragraph 69).

With reference to claim 15, Lukanc and Okada discloses all that is required as explained above with reference to claim 1, wherein Lukanc further discloses that the projections of the first vias corresponding to the common electrode blocks in a same column on the base substrate are staggered successively (see paragraphs 83-84; Fig. 8).

With reference to claim 16, Lukanc and Okada discloses all that is required as explained above with reference to claim 1, wherein Lukanc further discloses that the substrate includes a touch panel (410) (see paragraph 68: Fig. 4).

claim 17, Lukanc discloses a manufacturing method of an array substrate (see Figs. 1-4) comprising:
forming a plurality of gate lines (320) and a plurality of data lines (315) on a base substrate (405) (see paragraphs 70-71; Fig. 4); and 
forming a common electrode layer (410) on the base substrate (405) (see paragraph 67; Fig. 4), wherein the common electrode layer comprises a plurality of common electrode blocks (120) that double as self-capacitance electrodes (see paragraphs 33-34); and 
forming a plurality of pixel units (305) arranged in an array, each of the pixel units (305) comprising a plurality of sub-pixel units (310) (two units of R, G, or B; Fig. 3) defined by the gate lines (320) and the data lines (315) disposed to intersect each other laterally and vertically (see paragraphs 64-65. Fig. 3), and the sub-pixel units comprising a plurality of wires (335), each of the common electrode blocks (120) being connected to at least one corresponding wire of the plurality of wires (335) a plurality of wires (335) (see paragraph 65; Fig. 3);  
wherein two adjacent data lines (315b, 315c; 315c, 315d) of the plurality of data lines (315) define a column of the sub-pixel units (BR, GB) (see paragraph 64; Fig. 3), two adjacent gate lines (320) of the plurality of gate lines define a row of the sub-pixel units (see paragraph 63; Fig. 3), the wires (335) and the data lines (315) are disposed in a same layer (415) and extend in a same direction of the column of the sub-pixel units (see 
While disclosing all that is required as explained above Lukanc including the wires (334) being disposed adjacent the blue sub-pixel (see Fig. 3), there fails to be disclosure of the wire are disposed in blue sub-pixel units as recited.
Okada discloses a display panel with touch detection function comprising a base substrate (1) a plurality of gate lines (101), a plurality of data lines (3), a common electrode layer (7), and a plurality of pixel units (103) arranged in an array (10) disposed on the base substrate (201) (see paragraphs 57, 63; Figs. 1-3) wherein an orthographic project (27B) of the 
Therefore, one of ordinary skill in the art would have been motivated to allow the positioning of the wire in the sub-pixel units similar to that which is taught by Okada to be carried out in a device similar to that which is taught by Lukanc such that the wire runs through the blue-subpixel units to thereby improve distance from data lines which increases the detection accuracy by reduction of the influences of noise from the data lines (see Okada; paragraph 23).



With reference to claim 24, Lukanc discloses an array substrate comprising:
a base substrate (405) (see paragraph 66; Fig. 4); and 
a plurality of gate lines (320), a plurality of data lines (315), a common electrode layer (410), and a plurality of pixel units (305) arranged in an array disposed on the base substrate (405) (see paragraphs 65-67; Figs. 3-4), wherein
each of the pixel units (305) comprises a plurality of sub-pixel units (310) (two units of R, G, or B; Fig. 3) defined by the gate lines (320) and the data lines (315) disposed to intersect each other laterally and vertically (see paragraphs 64-65. Fig. 3), and the plurality of sub-pixel units comprise a plurality of wires (335) (see paragraph 65; Fig. 3); 
the common electrode layer (410) comprises a plurality of common electrode blocks (120) that double as self-capacitance electrodes (see paragraphs 33-34), each of the common electrode blocks (120) are connected to at least one corresponding wire of the plurality of wires (335) (see paragraph 65; Fig. 3); and
wherein two adjacent data lines (315b, 315c; 315c, 315d) of the plurality of data lines (315) define a column of the sub-pixel units (BR, GB) (see paragraph 64; Fig. 3), two adjacent gate lines (320) of the plurality of gate lines define a row of the sub-pixel units (see paragraph 63; Fig. 3), the 
Okada discloses a display panel with touch detection function comprising a base substrate (1) a plurality of gate lines (101), a plurality of data lines (3), a common electrode layer (7), and a plurality of pixel units (103) arranged in an array (10) disposed on the base substrate (201) (see paragraphs 57, 63; Figs. 1-3) wherein an orthographic project (27B) of the at least one corresponding wire (25) on the base substrate (1) and an orthographic projection of pixel electrodes (14) of the column of the sub-
Therefore, one of ordinary skill in the art would have been motivated to allow the positioning of the wire in the sub-pixel units similar to that which is taught by Okada to be carried out in a device similar to that which is taught by Lukanc such that the wire runs through the blue-subpixel units to thereby improve distance from data lines which increases the detection accuracy by reduction of the influences of noise from the data lines (see Okada; paragraph 23).

With reference to claim 25, Lukanc and Okada disclose all that is required as explained above with reference to claim 24, while Lukanc discloses the wires (335) are disposed adjacent the red sub-pixels and the 
Okada further discloses that the wires (12) are disposed in red sub-pixel columns, wherein the wires run through all of the pixel electrodes of the columns (see Fig. 4).
Therefore, one of ordinary skill in the art would have been motivated to allow the positioning of the wire in the column of the blue sub-pixel units similar to that which is taught by Okada to be carried out in a device similar to that which is taught by Lukanc to thereby improve distance from data lines which increases the detection accuracy by reduction of the influences of noise from the data lines (see Okada; paragraph 23).


Claims 13, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lukanc and Okada as applied to claims 1 and 17 above, and further in view of Murai (US Patent Publication No. 2009/0201455).
With reference to claim 13, Lukanc and Okada disclose all that is required as explained above with reference to claim 1, wherein Lukanc further discloses a first protection layer (400) disposed on the plurality of 
a second protection layer (410) disposed on the first protection layer (400) and the common electrode layer (in disclosing that the glass layer (405) may be a protective layer of the panel, wherein the capacitive sensing elements (120) may be integrated within the display panel or laminated on top of the panel, and sensor layer may be directly beneath the glass layer; see paragraphs 66-67; Fig. 4); and
pixel electrodes disposed on the second protection layer (in teaching that the sensor electrode comprises one or more display electrodes; see paragraph 56).
While disclosing the first and second protection layers as described above, Lukanc fails to disclose the usage of a gate insulating layer and an active layer as recited in the claim.
Murai further discloses a gate insulating layer (4) disposed on the plurality of gate lines (2) (see paragraphs 87-88; Figure 3A-B); and an active layer (18) disposed on the gate insulating layer (4) (see paragraph 88; Figs. 3C), wherein the plurality of data lines (8a) and the wires (8b) are disposed on the active layer (see paragraphs 97-98; Figs. 3D-H).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of an insulating layer similar to that which is taught by Murai to be carried out in a device similar to that which is taught by Lukanc 

With reference to claim 19, Lukanc and Okada disclose all that is required as explained above with reference to claim 17, wherein Lukanc further discloses 
forming a first protection layer (400) on the data lines, the wires and the source/drain electrodes, forming a pattern comprising first vias in the first protection layer, the common electrode blocks (120) being located on the first protection layer and connected with the wires through the first vias;
forming a second protection layer (410) on the first protection layer (400) and the common electrode blocks, and forming a pattern comprising second vias in the second protection layer and the first protection layer (in disclosing that the glass layer (405) may be a protective layer of the panel, wherein the capacitive sensing elements may be integrated within the display panel or laminated on top of the panel, and sensor layer may be directly beneath the glass layer; see paragraphs 66-67; Fig. 4); and
forming a pattern of pixel electrodes on the second protection layer, the pixel electrodes being connected with the drain electrodes through the second vias (in teaching that the sensor electrode comprises one or more display electrodes; see paragraph 56).

Murai further discloses a gate insulating layer (4) disposed on the plurality of gate lines (2) (see paragraphs 87-88; Figure 3A-B); and an active layer (18) disposed on the gate insulating layer (4) (see paragraph 88; Figs. 3C), wherein the plurality of data lines (8a) and the wires (8b) are disposed on the active layer (see paragraphs 97-98; Figs. 3D-H).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of an insulating layer similar to that which is taught by Murai to be carried out in a device similar to that which is taught by Lukanc and Okada to thereby reduce interferences of the conductive elements of the substrate which increases the detection accuracy by reduction of the influences of noise from the data lines (see Murai; paragraph 43).

With reference to claim 23, Lukanc and Okada and disclose all that is required as explained above with reference to claim 1, however fail to disclose the arrangement of the gate insulating layer and the active layer as recited.
Murai further discloses a gate insulating layer (4) disposed on the plurality of gate lines (2), and an active layer (18) disposed on the gate insulating layer (4) (see paragraph 88, Figs. 3C), wherein the gate insulating 
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of an insulating layer similar to that which is taught by Murai to be carried out in a device similar to that which is taught by Lukanc and Okada to thereby reduce interferences of the conductive elements of the substrate which increases the detection accuracy by reduction of the influences of noise from the data lines (see Murai; paragraph 43).


Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lukanc and Okada as applied to claims 1 and 17 above, and further in view of Min et al. (US Patent Publication No. 2003/0098939; hereinafter Min).
With reference to claim 27, while Lukanc and Okada disclose all that is required as explained above with reverence to claim 1, there fails to be disclosure of the wire being positioned with respects to slits of the pixel electrode as recited.
Min discloses a wire (260) connected to the common electrode (25) (see paragraph 28; Fig. 3) and a pixel electrode (28) having four slits (28a) (see paragraph 29; Fig. 3), the wire (260) corresponding to one of the four 
Therefore it would have been obvious to one of ordinary skill in the art to allow the arrangement of the pixel electrode slits and the wire similar to that which is taught by Min to be carried out in a device similar to that which is taught by Lukanc and Okada to thereby increase the aperture ratio by allowing the overlap to occur at the slit (see Min; paragraph 28).


Allowable Subject Matter
Claims 21-22 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 9-17, 19, 21-25, 27-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WATANABE et al. (US 6,295,142) discloses a wire (6) connected to the common electrode driver (12) disposed in the sub-pixel of the display panel (see column 4, line 63-column 5, line 15; Figs. 2, 4, 14, 18).
SHIMADA et al. (US 5,852,485) discloses a wire (11) connected to the common electrode and disposed in the sub-pixel of the display arrangement (see abstract; column 10, line 60-column 11, line 27; Figs. 1, 4, 23).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625
                                                                                                                                                                                                       
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625